                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                 3:18-cv-00641-FDW

ADRIAN D. MURRAY,                         )
                                          )
                  Plaintiff,              )
                                          )
vs.                                       )                          ORDER
                                          )
JOHN DOE, et al.,                         )
                                          )
                  Defendants.             )
__________________________________________)

       THIS MATTER is before the Court on the Plaintiff’s “Partial Voluntary Dismissal for

Purposes of Removal to United States Dist. Court” [Doc. 14] and Plaintiff’s “Petition for Removal

of Civil Action from State Court” [Doc. 15].

       In the Petition for Removal, it appears that Plaintiff seeks the Court to remove his action

in the North Carolina Industrial Commission related to the same facts and circumstances he alleges

in his Complaint in the instant matter to this Court. Plaintiff states that he has filed a state tort

claims alleging gross negligence in “case/TA file No: TA26320 N.C. Industrial Commission.”

[Doc. 15 at 2]. Plaintiff contends that the defendants in that case have obstructed his access to

discovery materials in that case. [Id. at 3-5]. Plaintiff notes in his Petition for Removal that he

has filed the Partial Voluntary Dismissal as to the N.C. Department of Public Safety

contemporaneously with his Petition for Removal. [Id. at 7].

       Then, in his Partial Voluntary Dismissal, Plaintiff moves the Court for a voluntary

dismissal of the state tort action in the N.C. Industrial Commission “as to the N.C. Department of

Public Safety,” but wishes to maintain his claims against the individual defendants in his Industrial

Commission case for purposes of removal to this Court. [Doc. 14].
                       Plaintiffs’ motions will be denied. This Court is without authority in law to remove

              Plaintiff’s case in the Industrial Commission to the District Court under the circumstances of this

              case. Plaintiff’s Petition for Removal indicates his action in the Industrial Commission is based

              on allegations of gross negligence, a state tort claim. An action that could not have been originally

              filed in federal court cannot be removed to federal court. City of Chicago v. Int’l College of

              Surgeons, 522 U.S. 156, 163, 118 S.Ct. 523, 529 (1997); 28 U.S.C. § 1441(a). Further, it is a

              defendant’s, not plaintiff’s, right to remove an action to a different or proper forum when such

              removal is allowed by the law. See id.        The Court is also without authority to dismiss any

              defendants from any action in the Industrial Commission.

                        IT IS THEREFORE ORDERED that:

                       1.     Plaintiff’s motion for voluntary dismissal [Doc. 14] is DENIED.

                       2.     Plaintiff’s Petition for Removal of Civil Action from State Court [Doc. 15] is also

                              DENIED.

                       IT IS SO ORDERED.

Signed: May 23, 2019




                                                               2
